DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to amendment filed on 04/12/2022. Claims 1-10 and 12 are pending, and as such, Claims 1-10 and 12 have been examined.

Response to Amendment
The amendment field 12 April 2022 has been accepted and considered in the office action. Claims 1-4 and 7-10 have been amended. The objections under USC 112(f) of Claims 7-10 have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 April 2022, with respect to the claims have been fully considered and are persuasive.  The rejections and objections of the claims has been withdrawn.

Allowable Subject Matter
Claims 1-10 and 12 are allowed. The following is an examiner’s statement of reasons for allowance:
In the Independent claims 1 and 7, applicant Claims “obtain a vector representation of the language material sample and the word, and Page 2 of 19Docket No.: 19R-066App. No.: 16/750,182determining keywords of the language material sample based on a similarity in terms of a vector between the language material sample and the word in the language material sample; training an intention identification model until a predetermined training termination condition is satisfied, the intention identification model being one or more intention identification classifiers that include a plurality of different language levels, wherein the training of the intention identification model includes matching the keywords of each language material sample of the plurality of the language material samples, to a language level of the one or more intention identification classifiers; receiving a language material query; and identifying an intention of the received language material query using the trained intention identification model”.
Applicant, on pages 14-18 of the response argues that the claims as amended are not taught by the combination of Rusak and Li. Upon consideration of Applicant arguments presented on pages 14-18 of the response, examiner agrees. The cited prior art of record alone or in combination fails to teach the claimed combination of features. Therefore, claims 1-10 and 12 are deemed allowable over the cited prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. “A Semantic Graph based Topic Model for Question Retrieval in Community Question Answering”
Heterogeneous graph with document-entity relations and entity-entity relations, used for question answering.
	Chen et al. “A Hybrid Approach for Question Retrieval in Community Question Answering”
Heterogeneous graph with document-entity relations and entity-entity relations, used for question answering.
	Grover et al. “node2vec: Scalable Feature Learning for Networks”
Graph embedding algorithm.
	Kim et al. “ETM: Entity Topic Models for Mining Documents Associated with Entities”
	Heterogeneous graph with document-entity relations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658           

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658